DETAILED ACTION

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	Each of the independent claims 1 and 13 was amended as the results of the telephone interview (see the “Examiner Interview Summary Record” mailed 02/23/2022). The amendment to claims 1 and 13 focuses on the features of “generating a statistical report using emergency data without storing the emergency data (in a database at a cloud-based system) used to generate the statistical report” in order to maintain privacy protection of the emergency data. Examiner and assignee also discussed about the limitations of claims 1 and 13 which are supported in the paragraphs [0075]-[0076] in the Specification. The amendment to claims 1 and 13  distinguished the teachings of Abhyanker et al. reference.
	Based on the features (i.e., without storing the emergency data in a database at an emergency system or the like) as amended in claims 1 and 13, Examiner did update searches and new references were also found, such as Cooley et al. (US 9,497,585), Martin et al. (US 2020/0288295), Martin et al. (2019/0174289), Yu et al. (US 2019/0197059), and Cole, Jr. et al. (US 2017/0019777).
	Cooley et al. teaches systems and methods for managing emergency information transmitted and/or provided by a plurality of mobile-computing devices an emergency server including a safety-ratings system that collects emergency data. Cooley et al. collected emergency data are stored.
	Martin et al. references teaches systems and methods of managing emergency information and sharing the emergency data with users without including medical information, sensitive information or the like. However, the sensitive information or data (as part of emergency data) are encrypted and stored in a database to protect privacy.
	Yu et al. teaches a plurality of trained intelligent chatbots to collect emergency data from emergency callers who used smartphone, mobile phones, etc. and reported emergency events occurred, via emergency dialogue data (emergency data) at a particular geolocation, etc. via an Internet and/or a telephone system. During the conversations with callers, the intelligent chatbots processes the emergency dialogue data and generated datasets as dialogue data to contain private or sensitive information as emergency call data which are protected by privacy rules. The dialogue data are then stored in a database.
	The final reference, Cole, Jr. et al. teaches systems and methods of collecting emergency data, by an emergency server, from emergency callers during an emergency situation and maintained for a predetermined amount of time (i.e., 72 hours) after the emergency ended. The emergency server is then scrubbed and deleted the maintained emergency data in its database after the predetermined time in order to protect the privacy of the emergency data. In the other words, Cole, Jr. et al. teaches the emergency data was temporarily stored and then the emergency data was deleted, without storing any emergency data. 

	1. 	A method for generating a statistical report using emergency data, without storing the emergency data used to generate the statistical report comprising: 
filtering, by a processor of a cloud-based system, incoming emergency data using at least one filtering criteria, as the emergency data is received at the cloud- based system in response to initiation of emergency events by mobile devices;
generating, by the processor of the cloud-based system, at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing in a database at the cloud-based system any of the emergency data used to generate the at least one data bin to maintain privacy protection of the emergency data; and 
generating, by the processor of the cloud-based system, a statistical report using the at least one data bin.

 for generating a statistical report using emergency data, without storing the emergency data used to generate the statistical report comprising: 
a network component, operative to connect to the Internet; 
a processor, operatively coupled to the network component to provide a cloud-based system, the processor operative to: filter incoming emergency data using at least one filtering criteria, as the emergency data is received at the cloud-based system in response to initiation of emergency events by mobile devices; 
generate at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing any of the emergency data in a database of the cloud-based system, used to generate the at least one data bin; and Page 5 of 12FILE: 043.19.0012/USA16/775,977 Doc. dated: March 4, 2022 
generate a statistical report using the at least one data bin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2022